DETAILED ACTION
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 8, 2020, June 6, 2021, and October 5, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “Rs may be the same as or different” which renders the claim indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Senoo et al. “Monomer Sequence Analysis Of The Poly(vinyl alcohol-Co-Vinyl Acetate)s Prepared by Various Polymer Reactions”, Polymer Preprints, Japan Vol. 65 No. 2 (2016) and Senoo et al. “Sequence Analysis Of The Vinyl alcohol--Polymer Preprints, Japan Vol. 65 No. 1 (2016).
With regard to the limitations of claims 1-9, both references of Senoo disclose a  vinyl alcohol – vinyl acetate copolymer, wherein the content amount of a unit comprising vinyl alcohol is in a range overlapping that of the present invention; when a triad unit chain percentage is calculated from the content ratio of triads OOO and AOO using equation (1) of the present invention, the range of the present application is satisfied; and as a production method, dilithium tert-butyl zincate (TBZL) is used as a catalyst, and a vinyl alcohol-vinyl acetate copolymer is produced through transesterification of polyvinyl acetate (PCAc), and production is carried out with a reaction system that is a homogeneous system or a heterogeneous system. Here, the TBZL of both prior arts well corresponds to a dianion type zincate complex of the present invention.
Thus, the claimed invention as in claims 1-9 is described by prior arts of Senoo et al., or a person skilled in the art could have easily arrived at said invention on the basis of the descriptions of Senoo’s references.
The following references are considered pertinent to the Applicant disclosure include Miyazaki et al. (JP 02-153960 A), Kowaka et al. (JP 2001-055414 A), Ohori et al. (JP 06-234899 A), Ilyin et al., "Effect of Chain Structure on the Rheological Properties of Vinyl Acetate-Vinyl Alcohol Copolymers in Solution and Bulk", Macromolecules, 2014, 47, 4790-4804, Denisova et al. "Chain Statistics in Vinyl Acetate-Vinyl Alcohol Multiblock Copolymers", Polymer Science, Series B, 2012, 54, 7-8, 375-382, and Kumaki et al. (WO 2015/019614 A1) are shown on the Notice of References Cited Form (PTO-892). 

re-acetylating PVA-based resin is given as an example of a production method; and in example 3 of the examples, the block character of a PVA-based resin produced by reacetylation is 1.03 (page 2, lower left column, line 3 through page 3, upper left column, line 1; example 3).
Kowaka describes a PVA-based resin having a value of the block character of 0.9-1.1, wherein the PVA-based resin exhibits abundant randomness; and the
saponification degree is in a range that overlaps that of the present invention.
Here, regarding PVA-based resins, a triad unit TOO of equation (1) and a triad unit TAO of equation (2) of the present invention exhibit high randomness in the sequence distribution, and have numerous vinyl alcohol units, that is, it is found that if the saponification degree is high (for example, 8 0 mol% or higher), the range of the present invention is satisfied (see also table 2 in paragraph [0109] of the present invention) (claim 28; paragraphs [0013], [0043]-[0044], examples).
It is noted that the PVA-based resins of Miyazaki and Kowaka have a block character of 1.03 and 0.9-1.1, respectively, exhibit high randomness, and have a saponification degree that includes a high range, and therefore, the TOO and TAO are also of a range overlapping that of the present invention. 
Ohori describes a polymer alloy containing a hydrophilic copolymer X comprising 10-60 mol% ethylene, 10-60 mol% vinyl alcohol, and 1-80 mol% vinyl acetate, wherein 1-NMR and C13-NMR of the hydrophilic copolymer X, the probability that a vinyl alcohol and a vinyl acetate are adjacent to each other is within ±10% of a value calculated on the assumption of a fully randomized copolymer.
Here, regarding PVA-based resins, the triad unit TOO of equation (1) and the triad unit TAO of equation (2) of the present invention exhibit high randomness in the
sequence distribution, and have numerous vinyl alcohol units, that is, it is found that if the saponification degree is high (for example, 8 0 mol% or higher), the range of the present invention is satisfied (see also table 2 in paragraph [0109] of the present invention). Furthermore, the PVA-based resins of Ohori each exhibit high randomness, and have a saponification degree that includes a high range, and therefore, the Too and Tao are also of a range overlapping that of the present invention.
Ilyin (table 1) and Denisova (table on page 379) describe vinyl alcohol-vinyl acetate copolymers having a unit comprising vinyl alcohol, and a unit comprising vinyl acetate, wherein each unit is randomly present, and the content amount of each unit is in a range overlapping that of the present invention. 
Here, regarding the PVA-based resins, the triad unit T OO of equation (1) and the triad unit TAO of equation (2) of the present invention exhibit high randomness in the sequence distribution, and have numerous vinyl alcohol units, that is, it is found that if the saponification degree is high (for example, 80 mol% or higher), the range of the present invention is satisfied (see also table 2 in paragraph [0109] of the present invention).
OO and TAO are also of a range overlapping that of the present invention. 
Kumaki discloses (examples), it is known that the block character of a PVA-based resin is a numeric value that indicates the distribution of residual ester groups and hydroxyl groups produced through saponification of the ester groups, a value of 1 indicates that the residual ester and hydroxyl groups are present in a completely random manner, and a value of 2 indicates that the residual ester groups and hydroxyl groups are completely alternately present (paragraphs [0024]-[0026]).  
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764